JONES, Chief Judge.
This is an action based on an injury to plaintiff seaman allegedly caused by defendant’s negligence.
Plaintiff has served nine interrogatories on defendant. Defendant objects to interrogatory No. 4 which asks that copies of certain statements be attached to the answer. Defendant claims that documents cannot be discovered and produced under Federal Rules of Civil Procedure, rule 33, 28 U.S.C.A., and that if they can, plaintiff has not shown good cause for their discovery.
It is sufficient to say that documents may not be discovered by the procedure provided in Rule 33. Rule 34 should be used for production of documents.
Objections sustained.